Citation Nr: 1722080	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-11 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to include as due to exposure to ionizing radiation and/or herbicides.  

2.  Entitlement to service connection for residuals of bladder cancer to include erectile dysfunction, to include as secondary to bladder cancer. 

3.  Whether the July 30, 2009 rating decision, which denied service connection for bladder cancer, contained clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse
ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to July 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified at a hearing held in March 2017 before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  

The issues of entitlement to service connection for bladder cancer and residuals of bladder cancer, to include erectile dysfunction, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The July 30, 2009 rating decision was not final and was reconsidered by the RO in its September 2010 rating decision; therefore, there remains no final decision   which the Veteran may assert contained CUE. 


CONCLUSION OF LAW

The assertion of CUE in the July 30, 2009 rating decision is dismissed as moot.  38 U.S.C.A. §§ 5109A, 7105, 7111 (West 2014); 38 C.F.R. §§ 3.105, 20.302, 20.1103 (2016). 

REASONS AND BASES FOR FINDING AND CONCLUSION

A rating decision is subject to revision on the grounds of CUE.  If evidence establishes the error, the prior decision shall be reversed or revised.  38 U.S.C.A. § 5109A(a).  The Board notes that under 38 C.F.R. § 3.104(a) and 3.105(a), taken together, a rating action is final and binding in the absence of CUE.  Under 38 C.F.R. § 3.105(c), where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id. 

Following the issuance of the July 30, 2009 rating decision which denied service connection for bladder cancer, the Veteran, in a September 2009 correspondence asserted that it was CUE for the RO to request records from a hospital that he did not identify as having received treatment from.  The Veteran also submitted additional evidence and clarified what hospital he was treated at for his bladder cancer.  After receiving this correspondence, the RO carried out additional development of the claim, to include affording the Veteran an April 2010 VA examination.  The RO then issued a September 2010 rating decision in which it reconsidered the denial of the claim of service connection for bladder cancer and confirmed that denial, denied the new claim of service connection for bladder cancer residuals, and denied the claim of CUE as well.  

The RO specified in its September 2010 rating decision that it was reconsidering the claim of service connection for bladder cancer, not reopening a previous denial of service connection.  Accordingly, the September 2010 rating decision should be characterized as an adjudication of the Veteran's appeal of the original July 30, 2009 rating decision, as the September 2009 correspondence reflects disagreement with the earlier rating decision and can be considered a Notice of Disagreement with it.  Therefore, there is no final decision for the Veteran to claim contained CUE, and without a final decision, there can be no claim of CUE.  The Board thus finds that the CUE claim is moot as there is no allegation or error of fact or law for appellate consideration with regard to this issue.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  Accordingly, the appeal of the claim of CUE in the denial of service connection for bladder cancer in the July 30, 2009 rating decision is dismissed.  The Veteran's claim of entitlement to service connection for bladder cancer extends back to the date of the original claim, i.e. May 12, 2009.  


ORDER

The appeal of the issue of CUE in the denial of service connection for bladder cancer in the July 30, 2009 rating decision is dismissed as moot. 


REMAND

Before the Board can adjudicate the Veteran's claims of entitlement to service connection for bladder cancer and residuals of bladder cancer, to include erectile dysfunction, further development of the record is necessary.  Specifically, the April 2010 VA examination is deficient in that the examiner did not opine as to the etiology of either the bladder cancer or the residuals of bladder cancer.  Furthermore, the Veteran has set forth the alternative theory that his bladder cancer and the residuals thereof are both attributable to exposure to herbicides while in service.  A new VA examination is therefore necessary to evaluate the nature and etiology of both conditions and elicit an opinion as to the etiology of both conditions, with specific consideration given to whether either condition is attributable to exposure to ionizing radiation and/or herbicides.  

When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed, the April 2010 VA examination does not include an opinion from the examiner regarding the etiology of the bladder cancer.  In an addendum to the examination also dated in April 2010, the examiner did acknowledge that the Veteran had erectile dysfunction, but attributed the erectile dysfunction to the Veteran's diabetes mellitus type II rather than a residual of bladder cancer.  However, this addendum did not provide any rationale to explain why the examiner believed that the erectile dysfunction was more likely attributable to diabetes mellitus rather than a residual of bladder cancer.   Thus, a new opinion is needed that addresses the etiology of both conditions and which is supported by a thorough rationale. 

During the March 2017 hearing, the Veteran asserted that he was exposed to herbicides while in service and contended that this exposure may also have contributed to his development of bladder cancer after service.  Specifically, he stated that while he was in service he was flown from Agana, Guam to Pearl Harbor, Hawaii via a C-130 plane that was also transporting Agent Orange and that he was exposed to the Agent Orange during this flight.  The Veteran's contention that he was exposed to herbicides while in service is new and was not adjudicated by the RO prior to its certification of the appeal to the Board.  Thus, certain development and notice procedures attendant to a claim of service connection as due to herbicide exposure must be carried out before the Board can consider the Veteran's alternative theory of entitlement to service connection based on herbicide exposure.  This includes requesting that the examiner who administers the Veteran's new examination also opine as to the likelihood that the bladder cancer and its residuals are attributable to in-service herbicide exposure.   Therefore, the RO must schedule the Veteran for a VA examination to evaluate his bladder cancer and any residuals, and then elicit an opinion regarding the etiology of both conditions, to specifically include whether either condition is attributable to exposure to ionizing radiation and/or herbicides.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify or submit and additional pertinent evidence regarding his treatment for any of the conditions at issue.  In addition, the RO must specifically request that the Veteran submit any additional evidence to support his contention that he was exposed to herbicides while in service. 

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(c)(1) and 38 C.F.R. § 3.159(e).  To that end, the Veteran should be invited to submit additional evidence in support of his claim, to include statements from friends, relatives and "buddy statements". 

2.  Pursuant to VA's Adjudication Procedure Manual, M21-1, IV.ii.1.H.7.a, send a request to the JSRRC to verify whether the Veteran may have been exposed to herbicides during his active service.  Alternatively, if the Veteran has not offered specific information to meet the requirements for an inquiry to JSRRC, issue a formal finding as to the same.  Documented evidence as to what steps were taken must be set forth in the claims file.

3.  Following completion of the foregoing, and any additional development deemed necessary as a result of the development above, schedule the Veteran for an appropriate VA examination to evaluate the nature and etiology of his bladder cancer and any residuals therefrom.  The electronic claims file and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the examination.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the bladder cancer and any residuals therefrom were incurred in or are otherwise related to service, to include as due to exposure to ionizing radiation and/or herbicides while in service.  In offering this opinion, the examiner should consider, and discuss as necessary, Dr. S.A. and Dr. M.A.'s separate August 2011 evaluations of the Veteran's bladder cancer and its residuals.  The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

4. After completing the above action, the AOJ must readjudicate the issues on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board. 









The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


